IN THE COMMONWEALTH COURT OF PENNSYLVANIA


York Road Realty Co., L.P.,                :
                        Appellant          :
                                           :
                   v.                      :
                                           :
                                           :   No. 1513 C.D. 2015
Cheltenham Township                        :


                                    ORDER


            AND NOW, this 2nd day of March, 2016, the Memorandum Opinion

filed March 2, 2016, is amended to read:

           HONORABLE JAMES GARDNER COLINS, Senior Judge


                                      ___________________________
                                      ANNE E. COVEY, Judge